Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
Applicant argues against the official notice takes by the examiner regarding presence of antenna within shell of a BTE hearing device.
Examiner respectfully disagrees and without changing the rejection of the previous action notes references such as Takigawa (20090285437) figure 18 and paragraph 0159 which discloses this well known feature in the art (Paragraph 0159 discloses “hearing aid or an ear aid 40L. The ear aid 40L includes an electric circuit 40La, a microphone 40Lb, a housing 40Lc, switches 40Ld, an ear hook 40Le, an antenna 40Lf, a battery cell 30L,”)

Allowable Subject Matter
Claims 16-20, 24, 25 are allowed.
The prior art of record does not disclose an additional, spare like, cap with an extra battery to be replaceable with the original battery compartment with another antenna unit. 
Claims 2, 5, 7, 10, 11, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose an additional, spare like, cap with an extra battery to be replaceable with the original battery compartment with another antenna unit. 
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Moreover, the prior art of record does not disclose a base enveloping the cap with the specific components of speaker and processor in the base and the battery and the antenna in the cap wherein they overlap as they envelope each other.
Also, the prior art of record including Freeley and Kato (20100166208, Paragraph 0030 discloses “FIG. 15 is a schematic diagram for explaining notification of the remaining amount of a battery by a remaining amount notifying light emitter when the right case and the left case are connected to each other;”) although disclosing battery lights to show battery life of a device but indication of right or left device with the same light is missing from these references 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeley (20140328492).
Regarding claims 1, 8, 12, 14, Freeley discloses a wearable audio device (Fig 1) comprising: a base (Fig 1, Earmold 11) comprising: an acoustic transducer (Fig 1, speaker 13); and terminals (Fig 1, unnumbered pins within the fastener 31) for connecting a power source; and a first cap (Fig 1, housing 37) comprising: and a battery (Fig 6B, Power source 53, Paragraph 0055 discloses “ in one embodiment, the power source of module 33 is a battery”) comprising terminals for connecting with the terminals in the base (Fig 1, holes within housing 37 to receive unnumbered pins as mentioned above in a male and female connection manner obviously for transmitting power and data to the speaker of the earmold) and other electronics (Fig 6B, processing circuitry 61 which obviously acting as a communications module between the microphone and the speaker communicating data from the microphone to the speaker), wherein the first cap is removably coupled to the base (As seen in figure 1).
	However, Freeley does not specifically disclose a controller coupled with the acoustic transducer. Examiner takes official notice that various processors and controllers connected to speakers of hearing devices either within earmold or behind the ear compartment are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize a controller or a processor for the speaker within the earmold. The motivation for this would have been providing sound processing capabilities including filtering, amplification etc. to the output sound by the spaker.
	Moreover, Freeley does not disclose an antenna within the behind the ear compartment.
	Examiner takes official notice that wireless communication with hearing devices for various reasons such as connection of an audio playback device or wirelessly transmitting control signals via Bluetooth connections are well known and widely used in the art and it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize an antenna within the behind the ear compartment for providing wireless communication capabilities to the device obviously requiring well known processing electronic components to support the antenna element .
Regarding claim 9, Freeley discloses the limitations of claim 1. However, Freeley does not specifically disclose a second device for the second ear of the user. Duplicating the hearing device of Freeley to provide to earbuds for a person having impairment in both ears would be a matter of design and need preference and would have been obvious to one of ordinary skilled in the art.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652